Citation Nr: 0532983	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee.



INTRODUCTION

The veteran had active military service from June 1998 to 
June 2002.

This matter initially came before the Board of Veterans' 
Appeal (Board) on appeal from a October 2002 rating decision 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, which granted service 
connection for residuals of a left knee injury and arthritis 
of the left knee and determined that the disabilities each 
warranted a 10 percent rating.

When the case was before the Board in January 2004 it was 
remanded for additional development.  The case was returned 
to the Board in March 2005 for appellate consideration.  In 
May 2005, the case was again remanded.  The case has been 
returned to the Board for final action.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2. Residuals of a left knee injury are shown to result in no 
more than mild recurrent subluxation or lateral instability; 
due to veteran's failure to report for a scheduled 
examination, additional disability could not be ascertained.

2.  Arthritis of the left knee is manifested by mild 
degenerative changes in a major joint, with slight limitation 
of flexion; due to veteran's failure to report for a 
scheduled examination, additional disability could not be 
ascertained.


CONCLUSIONS OF LAW

1.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased rating 
for residuals of a left knee injury be denied.  38 U.S.C.A. § 
501 (West 2002); 38 C.F.R. §§ 3.159, 3.655 (2005).

2.  The veteran's failure to report for a scheduled VA 
examination requires that his claim for an increased rating 
for left knee arthritis be denied.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. §§ 3.159, 3.655 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist 
including by correspondence dated in July 2002. March 2004, 
September 2004 and May 2005.  All identified and authorized 
medical records relevant to the issue on appeal have been 
requested or obtained.  

The Board notes that records show the veteran failed to 
report for a scheduled VA examination in July 2005 and that 
information that may have been obtained at that time is 
unavailable.  VA regulations provide that when a claimant 
fails, without good cause, to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655 (2005).  The Board finds 
that further attempts to obtain additional evidence would be 
futile.  The duty to assist and duty to notify provisions of 
the VCAA have been fulfilled.  

The veteran's claim for service connection for a left knee 
disorder was received in June 2002.  In August 2002, he 
underwent a VA physical examination to determine the degree 
of impairment of the left knee.  He was noted to wear a knee 
brace, and he stated that the knee sometimes gave way.  X-ray 
examination revealed early arthritis changes in the knee 
joint.   

Based on a review of the service medical records as well as 
the finding on the August 2002 VA medical examination, an 
October 2002 rating action, awarded the veteran service 
connection for a left knee disorder.  A 10 percent rating was 
assigned based on instability of the left knee, and a 
separate 10 percent rating was assigned because of arthritis 
in the knee.  The veteran was informed of the decision.  He 
took issue with the rating assigned and filed a timely 
appeal.   

In January 2004 the Board remanded the case for additional 
examination of the knee.  In October 2004, the veteran was 
afforded a VA medical examination of the left knee.  He 
complained of knee pain ranging from 3/10 to as high as 8/10.  
He sometimes used a cane and a brace.  He used Naprosyn to 
ease the pain.  Objective examination revealed that he walked 
with an antalgic gait.  Motion of the left knee was from 
hyperextension of -15 degrees to 115 degrees of flexion.  
There was no laxity of the anterior or posterior collateral 
ligaments, but there was some laxity of the medial collateral 
ligament.  He had chronic laxity of the lateral knee with 
recurrent subluxation from lateral shift.  The assessment was 
traumatic arthritis of the left knee.

A magnetic resonance imaging (MRI) of the knee was performed 
in October 2004.  The impression was post traumatic surgical 
changes involving the cruciate and both medial and collateral 
ligaments.

Thereafter, the file was returned to the Board.  Not 
satisfied with the examination findings, the case was 
remanded in May 2005 for additional evaluation of the left 
knee.  The veteran was dutifully notified of the scheduled 
examination by the VA medical facility, via United States 
mail.  He did not report for the examination, and there is no 
indication that the letter notifying the veteran of the time 
and date of the examination did not reach him.  There is no 
evidence that it was returned to VA as undeliverable.  The 
information expected from the examination was needed to 
determine the current severity and manifestations of his left 
knee disability. The veteran did not report for the scheduled 
examination, did not provide any information concerning 
treatment for his disability, and did not respond to any of 
the RO's correspondence.  In addition, he did not contact the 
RO to explain his failure to report nor did he request that 
another examination be scheduled.

In Olson v. Principi, 3 Vet. App. 480 (1992), the Court held 
that the veteran must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination and submitting to the Secretary all 
medical evidence supporting his claim.  See also 38 C.F.R. § 
3.327 (2004).  In this case, the veteran has not cooperated 
with VA's efforts to obtain medical evidence necessary to 
evaluate the severity and manifestations of the disabilities 
at issue on appeal.

Given the veteran's unexplained lack of cooperation, the 
Board is left with no alternative but to deny the claim 
pursuant to 38 C.F.R. § 3.655.  When the law is dispositive, 
the Board has no alternative but to deny the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

In light of the discussion above, the Board is satisfied that 
the veteran's due process rights were not violated.  The 
veteran may, however, reopen his claim for increased ratings 
at any time in the future should he become willing to appear 
for a VA examination.


ORDER

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left knee injury is denied.

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the left knee is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


